            Case 2:19-cv-06070-CDJ Document 1 Filed 12/23/19 Page 1 of 7



                      IN THE UNITED STATES DISTRICT COURT
                   FOR THE EASTERN DISTRICT OF PENNSYLVANIA


PANORAMA PRODUCE SALES, INC.      :
933 Mamaroneck Avenue             :
Mamaroneck, NY 10543              :                           CIVIL ACTION
                                  :
       v.                         :                           NO.
                                  :
CROWLEY LATIN AMERICA SERVICES    :
a/k/a CROWLEY MARITIME CORPORATION:
9487 Regency Square Boulevard     :
Jacksonville, Fl 32225            :


               COMPLAINT IN ADMIRALTY IN REM AND IN PERSONAM

                                               Parties

       1.      Panorama Produce Sales, Inc. is a New York corporation with its principal place

of business located at 933 Mamaroneck Avenue, Mamaroneck, NY 10543.

       2.      Plaintiff is the shipper, receiver or consignee of fruit, and regularly imports their

product on board ocean vessels arriving in the Port of Philadelphia, and on their own behalf or as

agents have a right to maintain this action.

       3.      Defendant, Crowley Latin America Services a/k/a Crowley Maritime Corporation

(“Crowley”), on information and belief, is a foreign corporation with an office and place of

business in Jacksonville, Florida. At all times material hereto, Crowley was the owner, charterer

and/or operator of the vessel, M/V PEGASUS J.

       4.      Defendant, Crowley, was at all times material hereto the charterer, agent,

manager, operator and/or owner of the above named vessel, and carried plaintiff’s goods by sea

between foreign ports and the Port of Philadelphia.
             Case 2:19-cv-06070-CDJ Document 1 Filed 12/23/19 Page 2 of 7



       5.       The vessels owned and/or operated by Crowley have utilized the ports of the

Commonwealth by loading and discharging cargo, and utilizing and purchasing services at the

Port of Philadelphia.

                                     Jurisdiction and Venue

       6.       This suit is a maritime and admiralty action within the meaning of Rule 9(h) of

the Federal Rules of Civil Procedure and Supplemental Admiralty Rules, and invokes the

exclusive jurisdiction of the United States district courts in maritime and admiralty actions

pursuant to 28 U.S.C. § 1333. Subject matter jurisdiction is also proper pursuant to 28 U.S.C. §

1331 and this is a suit arising under the laws of the United, including the Carriage of Goods by

Sea Act ("COGSA"), 46 U.S.C. § 30701 app. and the Harter Act of 1893, 46 U.S.C. § 30701 et

seq.

       7.       Venue is proper in this district pursuant to 28 U.S.C. § 1391(b).

                                             COUNT I

       8.       In or about May of 2019, in Santo Thomas, Guatemala, 5,600 boxes of fresh

mangoes consigned to plaintiff were delivered in good order and condition to the defendant and

were supposed to be carried on board the M/V PEGASUS J for transportation to the Miami and

delivered there in like good order and condition.

       9.       In or about May of 2019, the aforesaid shipment was loaded aboard the vessel and

clean on-board bill of lading numbered GTYN9M001395 relating to container TGHU9959755

was issued, acknowledging receipt on the vessel of the said shipment in good order and

condition.

       10.      In or about May of 2019, the M/V PEGASUS J arrived in Port Everglades,

Florida and was discharged in said port.
           Case 2:19-cv-06070-CDJ Document 1 Filed 12/23/19 Page 3 of 7



        11.     Thereafter, various goods were delivered by the above named defendant to

plaintiff, whereupon it was discovered that plaintiff’s goods were not in like good order and

condition as when received by the defendant, but were instead damaged, deteriorated in value

and unfit for sale or use.

        12.     The aforesaid damage and loss of plaintiff’s cargo was the result of breaches by

the defendant of its obligations as a common carrier of goods, of breaches by it of the lawful

terms and conditions of the bill of lading issued by them.

        13.     By reason of the breaches of the defendant of the lawful terms and conditions of

the bill of lading issued by it and the breaches of the defendant and its obligations as common

carriers of goods, plaintiff has sustained damage and loss in an amount in excess of Twenty-One

Thousand Dollars ($21,000.00).

        14.     The aforesaid damage and/or loss of plaintiffs’ cargo was caused by the

unseaworthiness of the above named vessels and the negligence of the above-named defendant,

its agents, servants and employees in:

                a.      failing to provide a seaworthy vessel and a seaworthy place for the care,

                        handling, stowage and carriage of the aforesaid shipment;

                b.      failing to exercise due and proper care in the handling, stowing, carrying

                        and discharge of said cargo;

                c.      failing to safeguard properly said cargo and to prevent damage to it while

                        in their custody and care;

                d.      failing to provide the agreed upon temperature to the cargo;

                e.      failing to use proper care under the circumstances; and

                f.      other and further particulars which will be shown at the time of trial.
             Case 2:19-cv-06070-CDJ Document 1 Filed 12/23/19 Page 4 of 7



        15.     By reason of the above defendant’s negligence and lack of due care and the failure

of the defendant to provide a seaworthy place for the handling, stowage, carriage and discharge

of plaintiff’s goods and the lack of appropriate stowage aboard the vessels, plaintiff has suffered

damages and loss in excess of Twenty-One Thousand Dollars ($21,000.00).

        16.     Notice of claim and claim have been filed with the defendant, but they have failed

and refused to pay any part of the loss which has been sustained by plaintiff.

        WHEREFORE, plaintiff prays that:

        1.      Process in the due form of law, according to the practice of this Court issue

against the defendant inviting it to appear and answer all and singular the matters aforesaid.

        2.      Judgment be entered on behalf of plaintiff and against the defendant plus interest

and costs of this action.

        3.      For such other and further relief in the premises and in law and justice as it may

be entitled to receive.

                                       DUGAN, BRINKMANN, MAGINNIS AND PACE

                                       BY:      EM871
                                              Eugene J. Maginnis, Jr., Esquire
                                              Stephen M. Winning, Esquire
                                              1880 John F. Kennedy Boulevard, Ste. 1400
                                              Philadelphia, PA 19103
                                              (215) 563-3500
Dated: December 23, 2019                      ATTORNEYS FOR PLAINTIFF
JS 44 (Res 0L I~                                            Case 2:19-cv-06070-CDJ Document
                                                                         CIVIL COVER SHEET1 Filed 12/23/19 Page 5 of 7
The JS 44 civil cover sheet and the mformanon contained herein neither replace nor supplement the fi:mg and service of pleadings or other papers as required by law except as
proHded by :oca; n.:cs of court Tl-us form, approved by the Jud1c1al Conference of the \;t\Jted States in September I 974 1s required for the use of the Clerk of Coun for the
purpose of m,nating the civil docket sheet fSEE INSTR C7J_fJtvS t:J,.. XT PA., Ot- THIS FURA4,

I. (a) PLAINTIFFS                                                                                                                   DEFENDANTS
                 Panorama Produce Sales. Inc                                                                                       Crowley Latin America Services a/k/a Crowley Maritime Corporation


       (b)       County of Residence of First L1s:e1flatnnff
                                              (EXCEPT IV /..: S PLAINT/FF C MESI                                            '       County of Residence of First Listed Defendant

                                                                                                                                    NOTf.
                                                                                                                                                                       (l'Vt"S PLA/NTIFFCASESONLYJ
                                                                                                                                                    IN LAND C'ONDFMNA ~ION CA5E.S L:SE THE LOCATION OF
                                                                                                                                                    THL TRACT OF LAND :>-.VOLVED
                                                                                                                                                                                                        Duval County. Florida




       (C) Attorneys               lhrn, "vame Addre~s and Telephone M,mherl                                                         Attorneys l[f K.nmvnJ

                 Dugan. Brinkmann. Maginnis and Pace
                 1880 JFK Blvd. Ste 1400. Philadelphia, PA                                       19103                                                               19                        6070
                                                                                                                    Ill. CITIZENSHIP OF PRINCIPAL                                       PARTIESfPlacean X 1nOoe8uxforP/amnfl
                                                                                                                               (FfJr D;verstl), Ca.~es Only)                                               and One Bux /l"Jr Defendant)
7 I           L .,_ Govc:rnmen.t                                                                                                                              PTF        DEF                                                 l'TF       DEF
                 Plaintiff                                     n,; S   Government Nor a Party)                           C ,tlzen of "!"his State             ::JI       n          lncorpnrat~d or Pncu;, ,pal Plact         CJ 4      CJ 4
                                                                                                                                                                                        of Business In This State

7 2        L S Govemmenr                           'l   ~    Dive,s,ty                                                   Citizen of Ariother State            n    2     'l    2    Incorporated and Pnn,.pal Place           :'J 5     '1 5
              Defendant                                        (l11d1care C',t1zensh.1p of ParheJ ,n Item Ill)                                                                         of Busrness In Another State

                                                                                                                         C1nzcn or Subject of a               l7 l       ,
                                                                                                                           Fore, n Co1Jnt
IV NA Tl.IRE OF SIJIT IP/ace an                                · K m One 8o.x 0 nl)/                                                                                                                     ·s
                                                                                                                                                                          C ltc k here or ·ature- ot U'l C o d e [) escrmt1on.s.
                  CONTRACT                                                      TORTS                                       FORFEITllREIPENALTY                            BA.l\lKRUPTCY                 OTHER STATUTES                          I
       I 10 losuran\·e                               PERSO'UL INJt;RY                   l'ERSO"AL INJlRY                 8 61 < Drug Re•ared Serzure               ::J 422 Appeal 28 t,SC t Sil            8 375 False CJa,ms A<t
       120 Mann,                                  :J J: 0 A,rp:ane                   cJ 365 Personal lnJury .                    of P•opcrty 21 L SC 881           :J 423 \\, ,thdrawal                    n J 76 Qu, Tam Cl I IJSC
       Il0 M,:lerAct                              :7 l IS A,rp:ane Producr                      Prnduct Lrabdit}'        ::J 690Otht·r                                     28 [;<;( 15'                           l '29(all
7 140 Negotiable InstrumenJ                               L iab-l1ty                 a    367   Hea:rh Carel                                                                                               ::J 400 Stare Reapport1onmeru
7 ; 50 Recovc·ry of Ovcrpay111en1                 '1 320 Assault, '. ,bel &                     Phannac:eut1e,a1                                                      PROPERTY RIGHTS                      rJ 410 A,m:(Tld)
              & t.nforcem.ent of Judgmenr                   5lander                             Personal In Jury                                                   cJ 820 Copynghts                        cl 4 30 Banks and Bank mg
7 I 5 I Medicare Ac1                              7 l l0 Federa: E.mployers                     Produt't L1ab1hty                                                  'l 830 Patent                           '7 4'\0 Corrrrnerce
7 152 Rccovc.ry of Defoulrcd                               L1ab1lity          a !68 Asbestos Personal                                                              rJ 835 Pareer Abbreviated               -:, 460 Deportation
              S1uJl"nl [ ,Oa<"\S                  :J l40 Mar·ne                           ln;ur;, ProduC'l                                                                l\iew Drug l\ppllrnt1on          ~ 4 70 Racketeer lnnuenced and
           1E~c 1\1des Veterans)                  n 145 Manne Produc•r                    Ltab1hty                                                                 '7 840 Trademark                                ( om..tpt Organ •za11ons
'l      5 3 Recovery of Overpayr1ent                       L1ab1:1ry               l'ERSONAL l'ROPERTY                                    Am,u                         ~rn    •                            ~ 480 Consumer C red1t
           of Veteran s Beric-fus.                'J 150 Mom, Veh,cle         :::J J 7U Other F,a"d                      8 7!0 Fair Labor Standards                ::J 861 HIA P 395ft)                    ~ 485 Telephone (.,onsurnc-.r

.,_, ;I6090 Other
'l          Stoc·kho;cte,, Su,ts
              C     ontrac1
                                                  cl l\S Motor Veh,cle
                                                          Prodw<.t L1ab):1ry
                                                                              cl l ~ I TJ"Uth tn Lend mg
                                                                              cl 380 Othe, Personal
                                                                                                                                    Act
                                                                                                                         7 720 Labor'Managerner,t
                                                                                                                                                                   n 862 Black Lung /92 l J
                                                                                                                                                                   rJ 863 DIWC/DIWW 1405{gll
                                                                                                                                                                                                                    Protec,Uon Act
                                                                                                                                                                                                           ::J 490 ('able/Sa, 1 V
  l 95 Cantrau Prnducr L(ab1Lty
7 l Q(> Franch1se
                                                   '1 360 O1hcr Personal
                                                          lnJury
                                                                                     .,  Property Damage
                                                                                     385 Property Damage
                                                                                                                                    Relations
                                                                                                                         :'.'l 740 Ra,lway Labo, Act
                                                                                                                                                                   8 864 SSID T,rle XVI
                                                                                                                                                                   :7 861 R~l 140.S(g)l
                                                                                                                                                                                                           ::1 R~O Sec.unhcstC.ommod1t1esr
                                                                                                                                                                                                                     f.x.charige
                                                  '.J l62 Personai lnJury                Product':. 1ab1bty              cl 75 I Family and Medical                                                        8 890 Oiher Soarutory ,\ct1ons
                                                          Medical Matpra,tJce                                                       Leave." Ac:t                                                           :'.'l R9, AgrtcUl!\Jral Acts
              REAL PROPERTY                             CIVIL RIGHTS             PRISONER PETITIONS                      n 790 Other Labor L ,nganon                    FEDERAL TAX SLITS                  ::J 89 3 Lnv1ronme-nta, Matters
, 210 La,id Condemnat,on                           7 44C 0th,, C •v•I Rights         Habeas Corpus                       ,, 791 E.rnployec Retxreme-nt             'l 810 Taxes (LS Plaim,ff               17 S:95 f reedorn of lnformano11
 1     220 FOn,!(. J.1S\lTC                        J 441 Voting               ·J 46 3 Ahc·.n Detmnce                               Income 5c, unty Ac·1                   or Defe-ndann                             Ad
 ,     2 30   Rer,r l ,ease & EJCCtrnenr          7 442 f n,ployment          cl 510 Monon.!. ro Vac.ate                                                           7 8 7 1 JR5- - Th1rd Pal'fy             '7 896 A.rb1trauon
:7     240    Tons 10 Land                        rJ 443 Ho4smg                          Semenec                                                                           26     use
                                                                                                                                                                                    7609                   ':1 899 Adrrun1srrar1ve Proced>.!re
 "'J   245    r \'rt Pi-<ld'L.1C' L,ab1~itY               AccorrU11odat1ons   :'.'l Sl0 General                                                                                                                    A<.·L'Rev(,'W or Appeal of
:7     290    Ali Other Real P•operty             J 44 5 Amer w/D1sab1hlles • cl 135 Death Penalty                                IMMlGRATION                                                                      Agency Decision
                                                          Employment                 Other                               , 462 Natural1zauon Appl ,cation                                                  , ~50 Consnruuunawy of
                                                  8 446 Am.er w/D1sat,1:Jt1es cl 540 Mandarnus & Other                   ::-J 465 Orher Imm1grarion                                                                State Srnn.ncs
                                                            o,~.,             cl 550 c,,,I R,ghrs                                 Ac.lions
                                                  , 448 Education             ::7 555 Prison Cond)tton
                                                                              cl 560 Ov1I Detainee .
                                                                                         rond1t1ons of
                                                                                         Confinemt·m
         ORIGl!'li (Pla,ean                X mOneBoxOn/y/
              Ong,nal                 '1 2 Removed from                             Remanded from                   '.1 4 Remstated or         '.J 5 Transferred from               -:J 6 "'1ult1d1stnct             '.1 8 Multtd1s'nct
~             Proceedong                      State Court                           Appellate Court                      Reopened                       Another D,stnc,                      L11Jgat1on.                   L,t,gatwn
                                                                                                                                                        rspeo/~J                             Transfer                      Dire(! fie
                                                         CJle the lJ S C1vtl Statute under wliteh you are filing (Do not cite Jurisdictional stRllltes un/el"s disersity,
                                                          46 USC §1300 et seq and the Harter Act of 1893. 46 USC §§190-196
VI. CAt:SE OF ACTION                                    1-,,B-nc-:-f-,-dc-sc_n..
                                                                              p11"""on_o..,.f-ca-us-r- - ' - - - - - - - - - - - - - - - " - ' - - - - - - - - - - - - - - -
                                                          Adm1ralty Case
VII. REQIJESTED IN    :7 CHECK IP THIS rs A CLASS ACflON                                                                     DE~AND$                                              CliH'K Yr.Sonly ,f demanded tn ~plamtl
     COMPLAINT:           UNDERRLLE2l FRCvP                                                                                     21.000 00                                         Jt:RY DEMA"ID                 '.1 Yes/ )1No
VIII. RELATED CASE(S)
                        (See mscruc twnsJ
      IFANY                               JL'DGfa                                                                      ,,......                                         DOCKET NL'MBE:R
 )Af[
  2/23/2019
 "O OPFIC'F USE O"iL Y

       Rf.CE.IPr      #                       AMOL'NT                                           APPL YING If"P                                       JL'DGE                                  MAG J\:DGE
                                             Case 2:19-cv-06070-CDJ
                                                                         lfl\illED STATES DrSTRICT COt,;RT
                                                                      Document 1 Filed 12/23/19 Page 6 of 7
                                                     FORTHEEASTERNDISTRICT0FPE:\iNSYLVANIA
                                                                                                                                                                 /0_ CY-              &o7C
        r'                                                                        DES(GNA TION FOR,1\1                                                          17
        (.__.,.,'         {tn   he u,ed hi cnunsel or prn ;·e plamtifj to md,cate the caiegnl} of 1he case for the pu7mse of a.«·,gnment to 1he approprtate calendar/

Address of Plamtiff _ _                      ~3_3_Ma~_ar_o_ne~k_A_v_e_~ 2 _Ma~_a_ro_n~k_,_N_Y_1~5_4_3____
Address of Defendant                             9487 Regency Square Boulevard. Jacksonville, FL 32225
                                      --------                                     --- ----------                                       - ---        ---- - - - - - -
Place of Accident, Incident or Transaction                               Case in Admiralty
                                                                                                                         ------·-------~----
RELATED CASE, IF ANY:

Case Number                                                             Judge _                                                    Date Tenmnated

C1v1I cases are deemed related when Yes 1s answered to any of the followmg questions

            Is this case related to property mcluded man earlier numbered sull pendmg or w1thm one year                                 YesD
            prev!Ously terminated action m th,s court 1

2           Does th,s case mvolve the same issue of fact or grow out of the same transaction as a pnor suit                             YesD


                                                                                                                                              •
            pending or within one year previously terrnmated act10n m this court?




                                                                            a
            Does this case involve the vahd1ty or mfrmgement of a patent already m suit or any ear her                                  Ye,
            numbered case pending or within one year prev10usly termmated action of this court1

4           Is this case a second or successive habeas corpus. social secunty appeal, or prose c,vil nghts                              YesO
            case filed by the same ind1v1duat?

I certify that to my knowledge. the within case                  O   is '   0   s no _related to any case now pendmg or withm one year previously tenninated action m
this court except as noted above                                                     .

DATE             12/23/2019                                                          ~"'''""'"                                           23692
                                                                                                                                                  Allorne} ID   #   (if appl,rnble/


CIVU., (Place           a,   in one category only)




~
                  F edera/ Quest10n Case.f•                                                        B     Diversity Jurndiction Case.v

                  Indemnity Contract. \'larme Contract. and All Other Contracts                   01          Insurance Contract and Other Contracts
                  FELA                                                                            0      2    Airplane Personal Injury
                  Jones Act-Personal Injury                                                       03          Assault. Defamation
0           4     Antitrust                                                                       0      4    Manne Personal Injury
                                                                                                  os
B
o,:
                  Patent
                  Labor-Management Relations
                  C,vil Rights
                                                                                                  0
                                                                                                  0
                                                                                                        6
                                                                                                         7
                                                                                                              Motor Veh,cle Personal Injury
                                                                                                              Other Personal Injury (Please <peci/J,J
                                                                                                              Products L1ab1Iity
08                Habeas Corpus                                                                   0      8    Products Liability Asbestos
                                                                                                  0
B
0
  io        II
                  Secunties Act(s) Cases
                  Social Secunty Review Cases
                  All other f edcral Qucshon Cases
                                                                                                        9     All other D1~ers1ty Cases
                                                                                                              (Please ,pe«f)I _     _    _

                  (Please ,pec,/J,J




                                                                                    ARBITRATIO~ CERTIFICATIO~
                                                          (The e/fecl of thts cert,jica//on ts lO remove the< ase from e/1g1b1htv for arb1tra11on)

I                 ne _
                     J Maginnis,
                       _ _ _Jr   .. Esquire
                                 _  _ _ _ _ ,counselofrecordorproseplaml!ff.doherebycert,fy

                  Pursuant to Local Civil Rule 53 2. § 3(c) (21. that to the best ofmy knowledge and behef, the dama_ges recoverable m th,s civil action case
                  exceed the sumof$150.000 00 exclusive ofmterest and costs           Less than $150,000.00
        D         Re:1ef other than monetary damages 1s sought


DAH.             12/23/2019                                                                                                              23692
                                                                                 Allorney-at-Law , Pro Se P/a,nuff                                Allorney ID   #   (tf appl,cah/e/

NOTE Arna: de novo will be a Ina: by Jury only 1f1here has been compliance with f RC P l8

(Jt,,   60vt~,2t,,I/J




                                                                     l;Lv       L3      2019
    (
    \,..,,,
              ..                             Case 2:19-cv-06070-CDJ Document 1 Filed 12/23/19 Page 7 of 7


                   ?'J \T\-~:"'\\~n ,.                   IN THE L'"NITED STATES DISTRICT COURT
                                                  FOR THE EASTERN DISTRICT OF PENNSYL VA.'l;JA
,                  ~~                           ):ASE MA.'\TAGEMENT TRACK DESIGNATION FOR.'1

\t_. . .~-Pa;~;~:~
               ,.._.J.,                      -·~r~duce Sales, Inc.         .                          CIVIL ACTION
                                                    v.
                          Crowley Lat in America Services                    :                         N
                          a/k/a Crowley Maritime Corporation                              19           <a O7         iflt
                          In accordance with the C!Vll Just1ce Expense and Delay Reduction Plan of this court, ~unsel for
                          plamt1ff shall complete a Case Management Track Designation Form in all civil cases at the time of
                          filmg the complamt and serve a copy on all defendants. (See§ 1.03 of the plan set forth on the reverse
                          side of this form ) In the event that a defendant does not agree with the plamtlff regardmg said
                          designation, that defendant shall, with its first appearance, submit to the clerk of court and serve on
                          the plamt1ff and all other parties, a Case Management Track Designation Form spec1fymg the track
                          to which that defendant believes the case should be assigned.

                          SELECT O:SE OF THE FOLLO~G CASE :vIA:SAGEMENT TRACKS:
                          (a) Habeas Corpus - Cases brought under 28 U.S.C. § 2241 through§ 2255.                            ( )

                          (b) Social Secunty - Cases requesting review of a decis10n of the Secretary of Health




                                                                                                                           ~
                              and Human Services denymg plaintiff Social Secunty Benefits

                          (c) Arbitration - Cases required to be designated for arb1trat1on under Local C1v1l Rule 53.2

                          (d) Asbestos -- Cases mvolvmg claims for personal mjury or property damage from
                              exposure to asbestos.                                                                          ( )

                          (e) Special Management Cases that do not fall mto tracks (a) through (d) that are
                              commonly referred to as complex and that need special or mtense management by
                              the court (See reverse side of this form for a detailed explanation of special
                              management cases )                                                                             ( )

                          (f) Standard Management - Cases that do not fall mto any one of the other tracks.                  ( )



                          December 23, 2019                  Eugene J. Maginnis, Jr. , Esq.            ~
                          Date                                 Attorney-at-law                   Attorney for
                          (215)563-3500                      (215)563-5610                     ejmaginnis~dbnipl:.?'w;com:;:::

                          Telephone                             FAX !'lumber                      E-Mail Address


                          (Civ. 660) 10/02
